Citation Nr: 0525590	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1947 to 
April 1950 and from September 1950 to January 1968.  In 
January 1968, the veteran was transferred to the Fleet 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO, 
in pertinent part, denied the issue of entitlement to service 
connection for a low back disability.  

After receiving notification of the May 2002 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claim for service connection for a low back 
disability.  Thereafter, in May 2004, the Board remanded this 
issue to the RO, through the Appeals Management Center (AMC), 
for further evidentiary development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following 
completion of the requested actions, as well as a continued 
denial of the veteran's service connection claim, the AMC, in 
May 2005, returned his case to the Board for final appellate 
review.  

Further review of the claims folder indicates that, in August 
2003, the veteran presented testimony concerning the issue on 
appeal at a personal hearing conducted at the RO before a 
Veterans Law Judge (VLJ).  In a letter subsequently dated in 
July 2005, the Board informed the veteran that the VLJ who 
conducted that personal hearing was no longer employed at the 
Board.  In addition, the Board notified the veteran of the 
pertinent law, which stipulates that the VLJ who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  In the July 2005 letter, therefore, the Board 
asked the veteran whether he desired to attend another 
personal hearing before a current VLJ.  Approximately two 
weeks later in August 2005, the veteran responded that he did 
not want another personal hearing.  Consequently, the Board 
will proceed to adjudicate the veteran's service connection 
claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not exhibit chronic disability of the 
lumbar spine in service or arthritis within the first post 
service year, and lumbar spine disability is not otherwise 
associated with his active duty.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in May 2004 in the present case, the VA 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this claim.  Further, VA notified the veteran of 
his opportunity to submit "additional information," 
"information that is relevant to . . . [his] appeal," "any 
other evidence or information that . . . [he believed would] 
support . . . [his] claim," and "any evidence or 
information . . . [that he] may have pertaining to . . . 
[his] claim."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

Additionally, the May 2002 rating decision, the March 2003 
statement of the case (SOC), and the March 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
service connection claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in May 2004 was not given prior to 
the first adjudication of the issue on appeal, the content of 
the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran in March 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  In addition, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has asserted that, 
during active military duty in Japan in 1951, he was hit by a 
jeep during a monsoon or hurricane and, as a result, injured 
his back.  Symptomatology included pain, soreness, and 
cramps, for which he was given medication (including muscle 
relaxers and pain killers).  See, e.g., August 2003 hearing 
transcript (T.) at 3-5, 14-16.  According to the veteran's 
testimony, he has continued to experience back pain, with 
radiation down his left leg, since this in-service injury.  
See, e.g., T. at 5-10.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that a March 1951 notation in the service 
medical records indicates that, while walking, the veteran 
was hit from behind by a jeep.  In May 1956, he reported 
having right upper quadrant pain radiating into his back.  In 
November 1959, he described some distress on the left side of 
his lower back.  In November 1964, he sought treatment after 
purportedly injuring his lower back when "lifting stores 
aboard ship."  In particular, he explained that he 
experienced severe low back pain radiating down his lower 
extremity.  A physical examination resulted in an impression 
of muscular strain of the lower back.  At the January 1968 
retirement examination, the veteran reported that he had or 
had had recurrent back pain, and the examiner noted that the 
veteran had been treated for low back strain in 1965.  The 
physical examination conducted at the retirement evaluation 
in January 1968 demonstrated that the veteran's spine was 
normal.  

According to relevant post-service medical records, in April 
1972, the veteran sought low back treatment at a military 
medical facility.  In particular, he complained of 
intermittent low back pain radiating down his left leg.  A 
physical examination was normal.  Based upon radiographic 
findings, the examiner provided an impression of 
spondylolysis at L4 and L5.  

The veteran was seen for low back complaints in November 
1998, and X-rays of his lumbar spine showed advanced 
degenerative changes at multiple levels with 
spondylolisthesis of L4 on L5 and findings suggestive of a 
segmental instability as well as ongoing degenerative 
changes.  

Subsequent VA and military facility medical records reflect 
periodic treatment (including epidural steroid injections) 
for complaints of chronic low back pain with left 
radiculopathy.  Multiple X-rays taken of the veteran's 
lumbosacral spine, including those completed in February 
2000, confirmed findings of moderate osteoporosis, severe 
spondylosis with diffuse idiopathic skeletal hyperostosis and 
osteophytic growth, severe degenerative disc disease at L4-L5 
with vacuum phenomena, spondylolysis of L4 and L3 at L5, 
generalized decreased disc space from T12 to L5, and 
osteoarthritic changes of facet joint at L5-S1.  The most 
recent VA examination of the veteran's lumbosacral spine, 
which was conducted in August 2004, provided diagnoses of 
spondylosis and degenerative disc disease at multiple levels 
as well as spondylolisthesis at L4-L5.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of the existence of the 
veteran's low back disability (which has been characterized 
as moderate osteoporosis, severe spondylosis with diffuse 
idiopathic skeletal hyperostosis and osteophytic growth, 
severe degenerative disc disease at L4-L5 with vacuum 
phenomena, spondylolysis of L4 and L3 at L5, generalized 
decreased disc space from T12 to L5, osteoarthritic changes 
of facet joint at L5-S1, spondylosis, and spondylolisthesis 
at L4-L5) during his active military duty.  Specifically, as 
the Board has discussed in this decision, despite the few 
episodes of in-service treatment for low back pain/strain, no 
chronic low back disability was shown during the veteran's 
active military duty.  In fact, the January 1968 retirement 
examination demonstrated that the veteran's spine was normal.  

Additionally, the currently diagnosed lumbosacral spine 
disabilities have not been found to be otherwise related to 
the veteran's active service.  In this regard, the Board 
notes that the examiner who had conducted the August 2004 VA 
examination expressed his opinion that "it is not likely 
that any chronic acquired variously diagnosed low back 
disorder found on examination . . . [is] related to, or was 
aggravated by, the . . . [veteran's] tour of military 
service."  In support of this conclusion, the examiner cited 
"the lack of a continuum of documentation in regard to his 
[the veteran's] back problem."  The examiner explained that, 
despite the few references of treatment for low back 
complaints in the service medical records, there was "no 
pattern of ongoing disability arising out of any incident or 
combination of incidents."  The claims folder contains no 
competent evidence refuting this medical opinion.  

Moreover, with regard to the radiographic findings of 
arthritis of the veteran's lumbosacral spine, the Board notes 
that the first competent evidence of this disorder is dated 
in November 1998.  Specifically, X-rays taken of his lumbar 
spine at that time showed, in pertinent part, advanced 
degenerative changes at multiple levels.  Importantly, this 
diagnosis is dated more than 30 years after the veteran's 
discharge from active military duty.  Clearly, this disorder 
was not exhibited within one year of separation from such 
service, and there has been no continuity of symptoms 
exhibited from service to the initial post service findings 
of pertinent disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


